Exhibit 10.3

CMGI, INC.

AMENDMENT NO. 1 TO

2004 STOCK INCENTIVE PLAN

The 2004 Stock Incentive Plan (the “Plan”) of CMGI, Inc., a Delaware corporation
(the “Corporation”), is hereby amended as follows:

1. Section 9(c) is added to the Plan, as follows:

(c) Change in Control Events

(1) Definitions.

 

  (A) A “Change in Control Event” shall mean: (A) the acquisition by an
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (A), any acquisition directly from the Company
shall not constitute a Change in Control Event; or

 

  (B)

such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who was a member of the Board on the date of the
initial adoption of this Plan by the Board or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time



--------------------------------------------------------------------------------

 

of such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or

 

  (C)

the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 40% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of



--------------------------------------------------------------------------------

 

the then-outstanding securities of such corporation entitled to vote generally
in the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or

 

  (D) the liquidation or dissolution of the Company.

 

  (B) “Cause” shall mean a good faith finding by a majority of the members of
the Board of Directors of the Company of: (i) gross negligent or willful
misconduct by the Participant in connection with his employment duties,
(ii) failure by the Participant (other than due to disability) to perform his or
her duties or responsibilities required pursuant to his or her employment, after
written notice and an opportunity to cure, (iii) misappropriation by the
Participant of the assets or business opportunities of the Company, or its
affiliates, (iv) embezzlement or other financial or other fraud committed by the
Participant, (v) the Participant knowingly allowing any third party to commit
any of the acts described in any of the preceding clauses (iii) or (iv), or
(vi) the Participant’s indictment for, conviction of, or entry of a plea of no
contest with respect to, any felony or any crime involving moral turpitude.

(2) Effect on Options. Notwithstanding the provisions of Section 9(b), except to
the extent specifically provided to the contrary in the instrument evidencing
any Option or any other agreement between a Participant and the Company, if on
or prior to the first anniversary of the date of the consummation of the Change
in Control Event, the Participant’s employment with the Company or the acquiring
or succeeding corporation is terminated without Cause by the Company, each
Option shall be immediately exercisable in full.

(3) Effect on Restricted Stock Awards. Notwithstanding the provisions of
Section 9(b), except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Stock Award or any other agreement between
a Participant and the Company, if on or prior to the first anniversary of the
date of the consummation of the Change in Control Event, the Participant’s
employment with the Company or the acquiring or succeeding corporation is
terminated without Cause by the Company each such Restricted Stock Award shall
immediately become free from all conditions or restrictions.

(4) Effect on SARs and Other Stock-Based Awards. The Board may specify in an
Award at the time of the grant the effect of a Change in Control Event on any
SAR and Other Stock-Based Award.